Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher (US 2021/0248727).
As to claim 1, Fisher discloses a computer-implemented method for changing a face within an image or video frame, the method comprising: 
 	encoding an input image that includes a face to generate a latent representation of the input image (para 0048, 0070); and 
 	decoding the latent representation based on one or more parameters that are determined via at least one dense layer of a machine learning model to generate an output image (para. 0071, 0081, 0087).
	As to claim 2, Fisher discloses the computer-implemented method of claim 1, wherein the one or more parameters include one or more adaptive instance normalization (AdalN) coefficients (para. 0071, 0087).
	As to claim 3, Fisher discloses the computer-implemented method of claim 1, wherein the one or more parameters include values for weights in a plurality of convolution layers of the machine learning model (para. 0054-0056).
	As to claim 6, Fisher discloses the computer-implemented method of claim 1, wherein the at least one dense layer includes a plurality of sets of dense layers associated with respective facial identifies (figs. 3, 4, 0069).
	As to claim 7, Fisher discloses the computer-implemented method of claim 6, further comprising determining the one or more parameters using one set of dense layers included in the plurality of sets of dense layers (figs. 3, 4, 0069, 0073, 0092).
	As to claim 8, Fisher discloses the computer-implemented method of claim 6, further comprising determining the one or more parameters as weighted averages of outputs generated by the plurality of sets of dense layers (figs. 3, 4, 0094, 0097).
	As to claim 9, Fisher discloses the computer-implemented method of claim 1, wherein each dense layer included in the at least one dense layer receives an input vector specifying a facial identity and outputs at least one of the one or more parameters (figs. 3, 4, 0068, 0071, 0073, 0092, 0094).
	As to claim 10, Fisher discloses the computer-implemented method of claim 1, wherein encoding the input image comprises processing the input image using an encoder of an autoencoder (para. 0063), and decoding the latent representation comprises processing the latent representation using a decoder of the autoencoder (para. 0063, e.g., autodecoder is inherently included with autoencoder).
As to claim 11, Fisher discloses the computer-implemented method of claim 1, wherein the input image is a standalone image (figs. 1, 2).
As to claims 12, 16-18, 20, these claims recite features similar to features recited in claims 1-3, 6-11.  Therefore, they are rejected for reasons similar to those discussed above.
	As to claim 19, Fisher discloses the computer-readable storage medium of claim 18, wherein the facial identity specified by the input vector is a combination of facial identities ((figs. 3, 4, 0068, 0071, 0073, 0088, 0089).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2021/0248727) in view of Ferrer (US 2019/0197670).
As to claim 13, Fisher discloses the computer-readable storage medium of claim 12, the steps further comprising performing one or more training operations to train an encoder to encode the input image, a decoder to decode the latent representation, and the at least one dense layer to generate the one or more parameters, wherein the one or more training operations include minimizing a reconstruction loss using images that include a plurality of facial identities (para. 0060, 0067, 0068, 0098-0100).
Fisher is silent regarding using frames of videos.
 Ferrer teaches using frames of videos (para. 0004, 0057, 0061).  It would have been obvious to one of ordinary skill in the art to replace the images in Fisher with frames of videos as taught by Ferrer since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
 As to claim 14, the combination of Fisher and Ferrer discloses the computer-readable storage medium of claim 13, wherein the one or more training operations comprise: one or more training operations to train a first set of levels included in the machine learning model (para. 0060, 0067, 0068, 0098-0100); and one or more additional training operations to train a second set of levels included in the machine learning model, wherein the second set of levels includes more levels than the first set of levels (Fisher, para. 0060, 0067, 0068, 0098-0100).
As to claim 15, the combination of Fisher and Ferrer discloses the computer-readable storage medium of claim 14, wherein the one or more training operations to train the first set of levels comprises a plurality of iterations during which the first set of levels is trained using images that include the plurality of facial identities (Fisher, para. 0060, 0067, 0068, 0098-0100).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses the combination of features required by claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668